Citation Nr: 1411608	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-16 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation (or rating) greater than 10 percent for status post fracture, distal radial ulnar joint arthrosis, of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran (appellant) served on active duty from June 1986 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the RO in Montgomery, Alabama.  

The Veteran testified before Veterans Law Judge at a June 2010 Board hearing at the Montgomery RO.  The Veterans Law Judge who held the hearing has since left the Board.  The Veteran was offered an opportunity to testify at another Board hearing in an August 2011 letter.  The Veteran did not respond.  The Board assumes that the Veteran does not want another Board hearing and will proceed without one.

The Board remanded this case for additional development and readjudication in July 2011.  The case returns now for appellate consideration.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board remanded this case in July 2011 in part to have the AMC consider whether referral for an extraschedular rating was warranted under 38 C.F.R. § 3.321 (2013).  The Board's instruction required that the AMC to "discuss" whether referral was warranted.  The Veteran's representative argues in a February 2014 informal hearing presentation that the July 2011 Supplemental Statement of the Case (SSOC) issued by the AMC failed to discuss extraschedular referral at all.  The Board notes that the SSOC does contain a recitation of 38 C.F.R. § 3.321, but a recitation is not a discussion of the application of the regulation in this case.  The Board is obligated to enforce compliance with remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In light of the foregoing, the Board remands this case so for the AMC to consider whether referral for an extraschedular rating is warranted.  


Accordingly, the case is REMANDED for the following action:

The RO should readjudicate on the merits the issue of initial rating for right wrist disability, including to determine whether referral for extraschedular consideration is warranted.  If the benefits sought are not granted, the Veteran and representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

